Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140643                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BLOOMFIELD FINANCIAL GROUP, LLC,                                                                    Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                           Justices


  v                                                                 SC: 140643
                                                                    COA: 294666
                                                                    Wayne CC: 03-312843-AV
  LeROI R. HASKINS,
             Defendant-Appellee,
  and
  GABE KAIMOWITZ, a/k/a HILLEL
  GABRIEL KAIMOWITZ,
             Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 25, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2010                    _________________________________________
           d1013                                                               Clerk